UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 17, 2015 Millennium Investment & Acquisition Co. Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 811-22156 (Commission File Number) 20-4531310 (IRS Employer Identification No.) 301 Winding Road Old Bethpage, NY 11804 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(212) 750-0371 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. Millennium Investment & Acquisition Company Inc. (the “Registrant”) today announced that on February 12, 2015 it received the unaudited condensed consolidated financial statements of its sole, principal investment, SMC Global Securities Limited (“SMC Global”), an Indian company, as of and for the quarter ended December 31, 2014 (the “Financial Statements”). A copy of the Financial Statements as received by the Registrant is attached hereto as Exhibit 99.1. The Financial Statements are not the financial statements of the Registrant. The Registrant’s principal asset is its ownership of an equity interest in SMC Global. Item 8.01 Other Events. Based on the Financial Statements, as of today, February 17, 2015, MIAC has updated its valuation of its position in SMC Global to $8,568,568, as reviewed and approved by MIAC’s board of directors. The valuation and methodology used by MIAC is provided in the following table: Valuation Based on Multiple of Net Income TTM Net Income Valuation Multiple 11 SMC Global Valuation MIAC Ownership 13 % Liquidity Discount 15 % Value of MIAC Position Valuation Based on Multiple of Revenue TTM Revenue Revenue Valuation Multiple SMC Global Valuation MIAC Ownership 13 % Liquidity Discount 15 % Value of MIAC Position Valuation Based on Book Value Assets Liabilities Book Value Book Value Valuation Multiple SMC Global Valuation MIAC Ownership 13 % Liquidity Discount 15 % Value of MIAC Position 2 Weighting of Valuation Valuation Based on Multiple of Net Income 80 % Valuation Based on Multiple of Revenue 0 % Valuation Based on Book Value 20 % Valuation Change in Valuation from 12/31/14 Valuation at 12/31/14 Increase in Value of SMC Per MIAC Share In addition, today, February 17, 2015, the Registrant issued a press release announcing the receipt of the Financial Statements and its updated valuation of its position in SMC Global. A copy of the press release is attached hereto as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Unaudited Condensed Consolidated Financial Statements of SMC Global Securities Limited as of and for the quarter ended December 31, 2014 Press release dated February 17, 2015 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Millennium Investment & Acquisition Company, Inc. Date: February 17, 2015 By: /s/ David H. Lesser David H. Lesser Chairman, CEO, Secretary & Treasurer   4
